Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	Claims 1-8 are pending. 
	Claim 5 is currently amended.
	Claims 1-4 and 6 are original.
Claims 7-8 are newly filed in a preliminary amendment filed 12/30/2020.
Claims 1-8 are currently examined and are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. This application is a national stage of International Application No. PCT/CN2020/123608 filed on October 26, 2020 which claims priority to Chinese Patent Application No. 202010438549.4 filed May 21, 2020.

Claim Objections
	It is suggested in claims 5 and 7-8 that the word --and—be inserted at the end of the first wherein clause and prior to the second wherein clause in order to make it clear that there is only intended to be the two wherein clauses in each of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8 and by virtue of its dependency, claim 3, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite with regard to “plump particles”, selecting for “germination ability”, and for missing a step. It is unclear what makes a particle “plump” nor is it clear what a “particle” is in relation to seeds. It is further unclear how a seed is chosen for “germination ability”. How does one recognize good germination ability when looking at a broccoli seed? The claim also appears to be missing a step after disinfection. It is unclear whether the sodium hypochlorite is removed from the broccoli seed or whether distilled water is simply sprayed on top of the disinfection solution containing the seeds. There is no step pertaining to rinsing the treated seeds. In addition, it isn’t clear what the object of the sprayed distilled water is nor is it clear what the object of the sprayed mixed aqueous solution is. Are the treated seeds sprayed? Is the air sprayed such that the humidity in the environment is high? Is something else sprayed? It is likewise unclear where the mixed aqueous solution is sprayed.
Claim 2 is indefinite for the recitation of “specially”. It is unclear whether the steps are required limitations or if they only pertain in special circumstances. This rejection may be obviated by changing “specially” to –further—such that it is clear that the claim further limits the claim from which it depends. It is unclear if it is intended that step (1) contain any further limitations. As it is currently written, step (1) contains no further limitations than that already captured in claim 1, step one. Claim 2 in steps (4) and (5) is also lacking the object of the spray in the same manner as claim 1. It is further unclear how the distilled water is filtered in step (4). It would appear that the intention is to drain the water, however if the water itself is intended to be filtered more information describing the process should be set forth in the claim.
Claim 4 is indefinite in the recitation of “infiltrated”. It is unclear what is meant by infiltrated and it is unclear how it is determined whether infiltration has occurred.
Claims 5, 7, and 8 contain no method steps. A whereby or wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (see MPEP 2111.04). Due to the fact that none of the claims contain any method steps nor have any limitations that carry patentable weight, the claims as a whole are indefinite since they fail to further limit the claims from which they depend. In addition, Applicant is advised that should claim 5 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 6 is indefinite for the recitation “plump particles” and “germination ability” for the same reasons as claim 1. In steps (4) and (5), it is unclear what the object of the sprayed distilled water and aqueous solution is. Claim 6 is essentially the same as claim 2 and contains no limitation that limits the claimed invention further. Applicant is advised that should claim 2 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

For at least these reasons the claims as they currently are written, are indefinite and the metes and bounds of the claims can’t be determined.

Claim Rejections - 35 USC § 112(a) - Deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 are rejected under 35 USC 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Since the Qingfeng broccoli seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  A cursory search on Google doesn’t show evidence of this particular variety being available to the public. If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
	If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;  	
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become inviable. 

Applicant is reminded that under 37 CFR 1.809(d) that the specification shall contain the accession number of the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited biological material sufficient to specifically identify it and to permit examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over H Yuan et al (Yuan, H., Zhang, J., Nageswaran, D., & Li, L. (2015). Carotenoid metabolism and regulation in horticultural crops. Horticulture Research, 2, 15036https://doi.org/10.1038/hortres.2015.36) in view of Tian et al (Tian, L., Li, X., Yang, R., Gu, Z., NaCl Treatment Improves Reactive Oxygen Metabolism and Antioxidant Capacity in Broccoli Sprouts, Hortic. Environ. Biotechnol, 57(6):640-648. 2016 DOI 10.1007/s13580-016-0140-7) and in view of Kim et al (Kim, H., Fonseca, J., Choi, J., Kubota, C., and Kwon, D., (2008). Salt in Irrigation Water Affects the Nutritional and Visual Properties of Romaine Lettuce (Lactuca sativa L.), 3772, J. Agric. Food Chem. 56, 3772-3776 and further in view of Y Wang et al (Wang, Y., Gu, W, Meng, Y., Xie, T., Li, L,, Li, J., and Wei, S., Scientific Reports, ϓ-Aminobutyric Acid Imparts Partial Protection from Salt Stress Injury to Maize Seedlings by Improving Photosynthesis and Upregulating Osmoprotectants and Antioxidants, 2017, 7:43609, DOI: 10.1038/srep43609 uploaded from www.nature.com/scientificreports/.
Claims 1-8 are drawn to a method for enriching lutein in broccoli sprouts by disinfecting Qingfeng broccoli seeds, spraying distilled water to enhance germination for a day, and then spraying with a mixed aqueous solution of NaCl and ϓ-aminobutyric acid. Rinsing times, conditions of disinfection, soaking condition, light treatment, and concentration of aqueous solution components and conditions are further specified.
It is documented that salt stress in various plant varieties increases the expression of genes involved in carotenoid synthesis, including the common carotenoid, lutein. H Yuan et al teach at page 3, column 2, first full paragraph, last sentence, teach that lutein is the carotenoid of highest abundance found in broccoli. They also state that many dark leafy vegetables are rich in carotenoids with lutein as having the highest abundance of carotenoid. At page 7, second column, last paragraph, H Yuan teach that light signaling is known to also regulate carotenoid accumulation.
H Yuan et al do not teach a method of increasing lutein in Qingfeng broccoli sprouts having plump particles, uniform size and germination ability by disinfecting the seeds, soaking the seeds, and adding ϓ-Aminobutyric Acid (GABA) and NaCl to sprouts after disinfection and watering for germination. In addition, H Yuan et al do not teach removing impurities in the seeds, rinsing the seeds for 1-2 times with distilled water, soaking the seeds in a NaClO solution with a concentration of 0.5% for 15-20 minutes, filtering the NaClO solution to obtain disinfected seeds, rinsing the disinfected seeds for 5-8 times with distilled water to displace the bleach, and soaking the disinfected seeds in distilled water at 30⁰C for 4 hours. They also do not teach scattering the soaked seeds on germination trays covered with vermiculite at 25⁰C, spraying distilled water for a day under a light cycle of 16 hour illumination/8 hour darkness, and spraying 20 mL of NaCl with 100 mM of ϓ-Aminobutyric Acid every 12 hours for four days. H Yuan et al also do not teach the concentration of ϓ-Aminobutyric Acid in the mixed aqueous solution at 0.25-1.00 mmol/L. None of the amounts of lutein or other enzymes are taught, nor do they carry patentable weight due to the fact that they are simply desired results and would be the products of the claimed method.
Tian et al teach a method of sprouting broccoli wherein seeds were immersed in 5 mL NaCl for 15 minutes, drained and washed with distilled water until pH was neutral, then soaked in distilled water for 4 hours at 30⁰C. The water was then poured off and sown on vermiculite trays where germination was carried out at 30⁰C in photoperiod conditions of 8 hours darkness and 16 hours in the light. After a day, seeds were sprayed with 10 mL of 0, 40, 80, 120, 160, or 200 mM concentrations of NaCl every 12 hours. Sprouts were harvested four days after sowing. See page 641, column 1, Seed germination, under Materials and Methods.
Kim et al, teach in column 1 of page 3775, under, “Salt Effect on Carotenoids in Romaine Lettuce”, that the carotenoid content was 1.7- and 2.5-fold higher than that of the untreated control for long-term treatments of between 5 and 300 mM NaCl. On the other hand, with short-term treatments, carotenoid content in lettuce treated with >100 mM NaCl was 27% higher than that of the control. In the last sentence of the paper, they extract their findings to plants in general by stating, “This finding reveals that commercial production in conditions that pose mild stress to salt-sensitive plants can have an overall positive outcome.”
Wang et al teach that ϓ-Aminobutyric acid (GABA) exogenously applied to plants undergoing salt stress could reduce the accumulation of harmful substances, help maintain cell morphology, and improve the function of cells, thus reducing the damage from salt stress and enhancing salt tolerance (see abstract). Exogenous GABA concentration was 0.5 mM and was combined with 150 mM or 300 mM NaCl.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to use the method of sprouting broccoli, including Qingfeng broccoli, in the manner as taught by Tian et al given that NaCl was shown to have a positive impact on biomass and reactive oxygen species metabolism (see abstract) in light of Kim et al that teach that salt has a positive impact on carotenoid content of dark green leafy lettuce. Given that Yuan et al teaches that broccoli and dark leafy greens both have high carotenoid content, it would have indicated to one of ordinary skill in the art that growing sprouts in NaCl may have increased the lutein carotenoid content. It would have been obvious to modify the method of growing broccoli sprouts with salt to include GABA given the teaching by Wang et al that suggests adding GABA to plants undergoing salt stress could enhance salt tolerance. Therefore, it would have been obvious to try to increase lutein content in sprouts high in lutein by growing them in a salt-stressed environment and to ameliorate negative impacts of salt stress by adding GABA.


Conclusion
	No claim is allowed.  
	

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661